DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 30-33, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loewenstein (US 2003/0054955) and Imai et al (4,595,673) in combination.  
The instant claims are drawn to a bimetallic catalyst comprising a Group VIII noble metal, and metal selected from Mn, V, Cr, Ti, and a support.  The claims are also drawn to a process for dehydrogenation of alkanes to olefins using a bimetallic catalyst, and to a method for preparing said catalyst.

Lowenstein et al do not teach the use of their bimetallic catalyst in a dehydrogenation reaction; however, Imai et al teach a catalyst comprising a Group VIII metal, and other metals including, inter alia, Cr, Mn, Ti, etc., said catalyst being prepared by combining the catalyst components with a porous support material, e.g. silica, alumina, titania, zirconia, etc., followed by drying, calcining, and reducing in a hydrogen atmosphere to produce the activated catalyst (col. 4, line 15 to col. 8, line 13).
The catalyst may then be used in a dehydrogenation reaction, wherein hydrocarbons, e.g. paraffins comprising 2 to 30 carbon atoms may be dehydrogenated to form the corresponding olefins (col. 8, lines 36-47).
The instant claims are rendered obvious in view of the combined reference teachings, since a person having ordinary skill in the art is taught that a catalyst comprising a Group VIII noble metal and one or more other metal, on a support material, may be used to catalyze the dehydrogenation of a paraffin to the corresponding olefin.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622